                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES E. WALKER,                                   )
 #R02343,                                           )
                                                    )
                        Plaintiff,                  )
                                                    )   Case No. 19-cv-00446-NJR
 vs.                                                )
                                                    )
 KIM BUTLER,                                        )
 RICHARD HARRINGTON,                                )
 SALVADOR GODINEZ,                                  )
 MICHAEL SMITH,                                     )
 DAVID CHILDERS,                                    )
 R.D. MOORE,                                        )
 TIMOTHY MORRIS,                                    )
 JOHN DOE 1, and                                    )
 JOHN DOE 2,                                        )
                                                    )
                        Defendants.                 )

                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff James Walker, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Lawrence Correctional Center, brings this civil rights action pursuant

to 42 U.S.C. § 1983 for deprivations of his constitutional rights. Plaintiff claims that while at

Menard Correctional Center (“Menard”) officials deprived him of property without due process of

law. He seeks monetary damages and injunctive relief. (Doc. 2, p. 1).

       Plaintiff’s Complaint is now before the Court for preliminary review pursuant to 28 U.S.C.

§ 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter out

non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.


                                                1
§ 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be liberally

construed. Rodriquez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                         THE COMPLAINT

       Plaintiff alleges the following: While incarcerated at Menard, Plaintiff would receive ten

dollars per month from the State of Illinois in unassigned pay. (Doc. 1, p. 3). During lockdowns at

the facility, Menard would often withhold or confiscate inmate’s pay. Id. Despite not being

responsible for the lockdown and not receiving a hearing or any due process procedures, Menard

officials confiscated Plaintiff’s unassigned pay during a lockdown in August 2013. Id. Plaintiff

filed a grievance, but the grievance was denied by the previous Warden, Harrington, and the

previous IDOC Director, Godinez. Id.

       In retaliation for filing grievances, Corrections Officer Smith selectively shook down

Plaintiff’s cell in November 2013, and confiscated personal property. Id. Smith did not record the

confiscation on a shake down slip as required. Corrections Officers Moore, Childers, and Morris

knew about the incident, but refused to take any action to correct the wrongful taking of property

without due process. Plaintiff filed another grievance, but it also was denied by Warden

Harrington. Id.

       In 2014, corrections officers confiscated Plaintiff’s personal property on two separate

occasions following shake downs of his cell. Id. at pp. 3-4. After both shake downs, officers did

not provide him a shake down slip or reimbursement for the value of the property taken. Id. at p. 4.

                                           DISCUSSION

       Based on the allegations in the Complaint, the Court finds it convenient to divide the claims

in this case into the following three Counts:

       Count 1:        Fourteenth Amendment claim against Harrington, Godinez, Smith,
                       Childers, Moore, Morris, John Doe 1, and John Doe 2 for the

                                                 2
                            deprivation of Plaintiff’s personal property without due process of
                            law in November 2013, April 2014, and September 2014 following
                            the shakedown of his cell.

         Count 2:           Fourteenth Amendment claim against Harrington and Godinez for
                            the confiscation of Plaintiff’s unassigned pay without due process
                            of law during the lockdown at Menard in August 2013.

         Count 3:           First Amendment claim against Smith for selectively shaking down
                            Plaintiff’s cell in November 2013 in retaliation for Plaintiff filing
                            grievances.

         Count 4:           Fourteenth Amendment claim against Harrington, Godinez, and
                            Butler for denying Plaintiff’s grievances regarding the confiscation
                            of his property without due process of law.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any claim that is mentioned in the

Complaint but not addressed in this Order is considered dismissed without prejudice as

inadequately pled under the Twombly 1 pleading standard.

                                                   Counts 1 and 2

         Plaintiff alleges that his personal property and unassigned pay were confiscated without

due process of law. To state a claim under the due process clause of the Fourteenth Amendment,

Plaintiff must establish a deprivation of liberty or property without due process of law; if the state

provides an adequate remedy, Plaintiff has no civil rights claim. Hudson v. Palmer, 468 U.S. 517,

530-36 (1984) (availability of damages remedy in state claims court is an adequate, post-

deprivation remedy). The Seventh Circuit has found that Illinois provides an adequate post-

deprivation remedy in an action for damages in the Illinois Court of Claims. Murdock v.




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”). This includes any
claims Plaintiff asserts under the Fifth Amendment. He alleges misconduct in violation of the Fifth Amendment, but
offers no additional facts or associates this claim with any defendants. (Doc. 1, p. 4).

                                                            3
Washington, 193 F.3d 510, 513 (7th Cir. 1999); Turley v. Rednour, 729 F.3d 645, 653 (7th Cir.

2013) (recognizing that the “Court of Claims has consistently awarded prisoners “back pay” when

they were denied their stipend during unlawful confinement in segregation.”). Accordingly,

Plaintiff must pursue any claims for the loss of his property in the Illinois Court of Claims, and

Counts 1 and 2 will be dismissed without prejudice.

                                              Count 3

       Prison officials may not retaliate against inmates for filing grievances, exercising First

Amendment rights, or otherwise complaining about their conditions of confinement. See, e.g.,

Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012). To state a claim for retaliation, “a plaintiff

must allege only enough to put the defendants on notice and enable them to respond.” McElroy v.

Lopac, 403 F.3d 855, 858 (7th Cir. 2005).

       Plaintiff alleges that in November 2013, Corrections Officer Smith shook down his cell

and confiscated personal property in retaliation for his history of filing grievances. These

allegations are sufficient to state a retaliation claim at screening and Count 3 will proceed.

                                              Count 4

       Plaintiff fails to state any claims against Godinez, Harrington, and Butler for the denial of

his grievances filed in 2013 and 2014. Plaintiff argues that in reviewing and denying his grievances

regarding the confiscation of his property without due process Defendants “endorsed” and

“concurred” in the constitutional violations. (Doc. 1, pp. 3, 4). The mishandling or even the denial

of a grievance will not support a constitutional claim. “[A] state’s inmate grievance procedures do

not give rise to a liberty interest protected by the Due Process Clause.” Antonelli v. Sheahan,

81 F.3d 1422, 1430 (7th Cir. 1996). The Constitution requires no procedure at all, and the failure

of state prison officials to follow their own grievance procedures does not, of itself, violate the



                                                  4
Constitution. Maust v. Headley, 959 F.2d 644, 648 (7th Cir. 1992). As such, Count 4 is dismissed

without prejudice.

                            MOTION FOR RECRUITMENT OF COUNSEL

       Plaintiff has filed a Motion for Recruitment of Counsel (Doc. 6), which will be denied at

this time. See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (articulating the test for recruiting

counsel). This case was severed from Walker v. Unknown Party, No. 15-cv-786-MAB (S.D. Ill.

2015), which was originally filed in July 16, 2015 (“original case”). In his Motion, Plaintiff

references his Motion for Recruitment of Counsel filed in the original case almost four years ago

and attached test scores, transcripts, and affidavits regarding his difficulties learning, but he does

not provide any new information regarding attempts to secure counsel on his own or reasons why

he is unable to proceed pro se in this action. Given the early stage of the litigation and lack of

information contained in his Motion, it is difficult to accurately evaluate the need for assistance of

counsel. See Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants

respond to the complaint, the plaintiff’s need for assistance of counsel...cannot be gauged.”). The

Court encourages Plaintiff to renew his request for the appointment of counsel at a later date. If

Plaintiff does renew his request, he should give the Court rejection letters from at least three

lawyers to prove that he has recently made reasonable efforts to find a lawyer on his own.

                                            DISPOSITION

       IT IS ORDERED that COUNTS 1, 2, and 4 are DISMISSED without prejudice. Because

there are no further claims against Defendants BUTLER, HARRINGTON, GODINEZ,

CHILDERS, MOORE, MORRIS, JOHN DOE 1, and JOHN DOE 2, they shall be

DISMISSED without prejudice from the Complaint. The Clerk of Court is DIRECTED to

terminate these individuals form the Court’s Case Management/Electronic Case Filing



                                                  5
(“CM/ECF”) system.

       IT IS FURTHER ORDERED that COUNT 3 will proceed against SMITH.

       IT IS FURTHER ORDERED that the Motion for Recruitment of Counsel (Doc. 6) is

DENIED without prejudice.

       IT IS ORDERED that the Clerk of Court shall prepare for SMITH: (1) Form 5 (Notice

of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to Defendant’s place of employment as identified by Plaintiff. If

Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on Defendant, and the Court will require Defendant to pay the full costs of formal service,

to the extent authorized by the Federal Rules of Civil Procedure.

       If Defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with Defendant’s current work address, or, if not known, his last-known address.

This information shall be used only for sending the forms as directed above or for formally

effecting service. Any documentation of the address shall be retained only by the Clerk. Address

information shall not be maintained in the court file or disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Administrative Order No. 244, Defendant need only respond to the issues stated

in this Merit Review Order.

       IT IS ORDERED that this entire matter shall be REFERRED to a United States

Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all



                                                 6
parties consent to such a referral.

       IT IS ORDERED that if judgment is rendered against Plaintiff, and the judgment includes

the payment of costs under Section 1915, Plaintiff will be required to pay the full amount of the

costs, whether or not his in forma pauperis application is granted. 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: June 26, 2019

                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                7
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to the complaint. It will likely take at least 60 days

from the date of this Order to receive the defendants’ Answers, but it is entirely possible that it

will take 90 days or more. When all of the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at his time, unless otherwise directed by the Court.




                                                 8
